Upon consideration of the petition filed by the Attorney General on the 30th day of July 2003 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 5th day of February 2004."
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Attorney General in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Retained by order of the Court in conference, this the 5th day of February 2004."
Upon consideration of the petition for discretionary review, filed by the Attorney General on the 30th day of July 2003 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Denied by order of the Court in conference, this the 5th day of February 2004."
Accordingly, only those issues which are the basis of the dissenting opinion in the Court of Appeals and the issues raised in the Notice of Appeal based upon a Constitutional Question shall be presented to this Court in briefs. The Plaintiffs new brief so limited in scope shall be filed with this Court not more that 30 days from the date of certification of this order.
Justices MARTIN and WAINWRIGHT recused.